Citation Nr: 1132477	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-34 731	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (T/R) prior to March 2010.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to August 1988.

This appeal to the Board of Veterans Appeals (Board) originally arose from an April 2009 rating action that denied a T/R and a compensable rating for headaches.  

By rating action of October 2009, the RO granted a 10% rating for headaches; this constitutes a full grant of the benefit sought on appeal with respect to that issue, inasmuch as the Veteran stated in April 2010 that his appeal as to that issue had been satisfied.

By rating action of April 2010, the RO granted a T/R from March 2010; the matter of entitlement to a T/R prior to March 2010 remains for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

In November 2009, the Veteran and his representative requested a Board videoconference hearing at the RO with a Veterans Law Judge in Washington, D.C.         

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to a veteran who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Board videoconference hearings, a remand of this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:
 
The RO should schedule, at the earliest available opportunity, a Board videoconference hearing for the Veteran and any witnesses.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

